Citation Nr: 1828671	
Decision Date: 05/11/18    Archive Date: 05/18/18

DOCKET NO.  11-19 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, claimed as the result of radiation, herbicide agent, and chemical exposure.  

2.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include diabetic neuropathy.  

3.  Entitlement to service connection for a bilateral eye disability, to include diabetic retinopathy, a right eye cataract, and left eye posterior vitreous detachment.  

4.  Entitlement to service connection for a kidney disability, claimed as the result of radiation, herbicide agent, and chemical exposure.  

5.  Entitlement to service connection for hypertension.  

6.  Entitlement to service connection for erectile dysfunction.  

7.  Entitlement to service connection for a skin disability to include skin cancer, claimed as the result of radiation, herbicide agent, and chemical exposure.  
8.  Entitlement to service connection for a disability manifested by tremors.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from February 1966 to February 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Buffalo, New York, Regional Office of the Department of Veterans Affairs (VA) which denied service connection for Type II diabetes mellitus with pancreatic failure and "poor healing" claimed as the result of ionizing radiation exposure; peripheral neuropathy; a bilateral eye disability to include diabetic retinopathy, a right eye cataract, and left eye posterior vitreous detachment; kidney disease with renal failure claimed as the result of ionizing radiation exposure; hypertension; erectile dysfunction; skin cancer claimed as the result of ionizing radiation exposure; and tremors.  The Veteran appeared at a March 2015 hearing before the undersigned Veterans Law Judge at the St. Petersburg, Florida, Regional Office (RO).  The hearing transcript is of record.  In August 2015, the Board remanded the issues to the Agency of Original Jurisdiction for additional development.  


REMAND

In the August 2015 Remand instructions, the Board requested that the Agency of Original Jurisdiction "undertake the appropriate development to verify the reported exposure to chemicals during active service, to specifically include herbicides and dichlorodiphenyltrichloroethane (DDT)."  

In November 2017, the Agency of Original Jurisdiction contacted the Army Dosimetry Center and requested that it "furnish documentation stating whether or not the Veteran was exposed to chemicals such as herbicides and dichlorodiphenyltrichloroethane (DDT) during his active duty service."  In a January 2018 written statement, the Army Dosimetry Center reiterated its prior response that there was no documentation pertaining to the Veteran's in-service exposure to ionizing radiation.  In a December 2017 letter to the Veteran, the Agency of Original Jurisdiction stated that the Army Dosimetry Center did not provide any documentation as to the Veteran's in-service herbicide agent and DDT exposure and "all efforts to obtain the needed information have been exhausted."  The Board observes that the Army Dosimetry Center is responsible for determining the occupational exposure to radiation of Army personnel and not their exposure to herbicide agents and other chemicals.  The record does not show any indication that the Agency of Original Jurisdiction sought verification of the Veteran's claimed exposure to herbicide agents and DDT at Redstone Arsenal, Alabama, from any source other than the Army Dosimetry Center.  

The Agency of Original Jurisdiction's compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, additional action is necessary to verify the Veteran's claimed in-service exposure to herbicide agents and DDT while stationed at Redstone Arsenal, Alabama.  

At the March 2015 Board hearing, the Veteran testified that he had been treated for symptoms associated with both "radar radiation" exposure and chemical exposure at the Redstone Arsenal medical facility.  Clinical documentation of such treatment is not of record.  When a veteran identifies clinical treatment associated with specific military facilities, VA has a duty to either undertake an exhaustive record search or explain why such action is not justified.  Dixon v. Derwinski, 3 Vet. App. 261, 264 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the United States Army and Joint Services Records Research Center (JSRRC) and/or any appropriate service entity and request that:

(a)  A search be made of the records of the Army's "HH Det., USAMSC (MI-3003)" and "Ars Sp. Oper. Dir (M2-WOWFAA)" for the period from May 14, 1967, to February 27, 1969, for any entries pertaining to the Veteran and his reported exposure to herbicide agents and dichlorodiphenyltrichloroethane (DDT) while stationed at Redstone Arsenal, Alabama.  If no records are located, a written statement to that effect should be incorporated into the record.  

(b)  A search be made of the records of the Redstone Arsenal, Alabama, Army medical facility for the period from May 14, 1967, to February 27, 1969, for any entries pertaining to treatment of the Veteran.  If no records are located, a written statement to that effect should be incorporated into the record.  

2.  Then conduct any additional development deemed to be warranted, to include obtaining any necessary VA examinations and medical opinions.  

3.  Then readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).  



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

